COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 William Eggemeyer, Diane Eggemeyer,          §              No. 08-19-00002-CV
 Bo Eggemeyer, and Sharyland Distribution
 & Transmission Services, LLC,                §                 Appeal from the

                     Appellants,              §               112th District Court

 v.                                           §            of Reagan County, Texas

 Charles Jackson Hughes,                      §                   (TC# 1855)

                     Appellee.                §

                                           §
                                         ORDER

       The Court GRANTS Corina Lozano’s request for an extension of time within which to

file the Reporter’s Record until August 5, 2019.          NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Corina Lozano, Official Court Reporter for the 112th District

Court for Reagan County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before August 5, 2019.

       IT IS SO ORDERED this 25th day of July, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.